Exhibit 10.1

 

AGREEMENT TO PURCHASE REAL ESTATE

 

 

            This AGREEMENT TO PURCHASE REAL ESTATE (this "Agreement") is made as
of the 2nd day of April, 2009, by and between LUCA INVESTMENTS, LLC, a Kentucky
limited liability company (hereinafter referred to as "Seller"), and INDUSTRIAL
SERVICES OF AMERICA, INC., a Florida corporation (hereinafter referred to as
"Purchaser"). 

 

            For valuable consideration, the receipt and adequacy of which are
acknowledged, the parties agree that the Seller shall sell and the Purchaser
shall buy the hereinafter described Property, on the following terms and
conditions:

 

1.                  Property.  The "Property" is (i) the real property described
on Exhibit A attached hereto and made a part hereof, and including all
improvements located thereon.

 

2.                  Purchase Price.  The "Purchase Price" is $2,067,041
comprised of $1,267,041 in cash and 200,000 shares (the "Shares") of Industrial
Services of America, Inc., $.005 par value, common stock priced at the per share
NASDAQ Last Sale price of $4.00, as quoted on NASDAQ at 10:30 a.m. (EDT) as of
the date hereof, and as to the cash portion of the Purchase Price shall be
payable in immediately available funds at the Closing (defined below) with the
delivery of the Shares registered in the name of Seller, with appropriate
restrictive securities law legends included thereon, at the Closing, subject to
the credits and prorations described herein.

 

3.                  Title.  Seller will convey to the Purchaser, an
unencumbered, marketable title to said Property to be conveyed by deed of
general warranty (the "Deed"), with the usual covenants such as any nationally
recognized title company will insure, subject to (i) liens for all taxes due and
payable in the year of Closing, which taxes shall be prorated as provided for in
this Agreement, and (ii) the Permitted Exceptions (defined below), if any, and
(iii) any and all restrictions, requirements and liabilities pertaining to any
environmental conditions at the Property not objected to during the Inspection
Period (defined below) pursuant to Section 4(c) below.

 

4.                  Purchaser's Contingencies.  Notwithstanding any other
provision of this Agreement, Purchaser may terminate this Agreement unless the
following conditions shall have been waived by Purchaser in writing, or
satisfied in Purchaser's sole discretion, not later than the 60th day after the
date of this Agreement, unless an earlier date is expressly provided for below
(the period of time beginning on the date of this Agreement and ending on the
60th day after the date of this Agreement is referred to as the "Inspection
Period," subject to any extensions by Purchaser as provided herein):

 

(a)                Title.  Purchaser's obtaining of a commitment for an owner's
policy of title insurance and such endorsements thereto as may be reasonably
required by Purchaser (the "Title Commitment"), in form and substance
satisfactory to Purchaser and from an agent of a title insurance company (the
"Title Company") authorized to transact business in Kentucky.  As used in this
Agreement, "Permitted Exceptions" means any exceptions to Seller's title which
are shown on Schedule B-2 of the Title Commitment and/or on the Survey (defined
below) and to which Purchaser has not objected during the Inspection Period.

 

(b)               Survey.  Purchaser's obtaining of a current ALTA/ACSM survey
of the Property (the "Survey") satisfactory in form and substance to Purchaser,
and Title Company, with a surveyor's certificate in form and substance
acceptable to Purchaser and the Title Company. 

 

(c)                Property Approval.  Purchaser's satisfaction with the
Property, including, without limitation, the Property's environmental condition
and the structural condition of the improvements and mechanical systems. 
Purchaser, its agents and employees will be permitted to inspect the Property
from time to time at the Purchaser's expense to examine the condition of the
Property.  All rights of Purchaser to inspect the Property shall include the
rights to intrusive inspections, provided that Purchaser repairs any damage done
to the Property resulting from such inspections and restores the Property to its
original condition as existed immediately prior to such inspections, should
Purchaser elect to terminate this Agreement.  Purchaser shall indemnify and hold
Seller harmless from and against any and all claims, losses, damages and costs
(including attorneys' fees and expenses) incurred by Seller as a result of
Purchaser's exercise of its rights under this Section 4(c) except for any such
claims, losses, damages or costs incurred as a result of Purchaser's discovery
of any existing condition at the Property.

 

(d)               Purchaser's Financing.  Purchaser's obtaining of financing, if
needed, for the cash portion of the Purchase Price for Purchaser's acquisition
of the Property from a source and on terms and conditions satisfactory to
Purchaser. 

 

(e)                Governmental Regulations.  Purchaser's satisfaction with the
governmental regulations, including without limitation any zoning or land use
regulations, applicable to the Property.

 

5.                  Environmental Matters.

 

(a)                Laws and Hazardous Substances.  For purposes of this
Agreement, the term "Environmental Law(s)" shall mean any federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Substance (defined herein), as now or at any time hereafter in
effect.  For purposes of this Agreement, the term "Hazardous Substance(s)" shall
have the meaning ascribed in any Environmental Law to any hazardous, toxic or
dangerous waste, substance, pollutant or material, whether liquid, solid or
gaseous.

 

(b)               Environmental Reports; Absence of Hazardous Substances.  Upon
Seller's execution of this Agreement, Seller shall make available for
Purchaser's inspection all environmental reports and/or assessments applicable
to the Property and in Seller's possession (the "Environmental Reports"). 
Except as disclosed by the Environmental Reports, to the best of Seller's actual
knowledge based on such Environmental Reports, no Hazardous Substance has been
placed, held, located or disposed of on, under or at the Property in violation
of any Environmental Laws.

 

(c)                Tanks.  Except as disclosed by the Environmental Reports, to
the best of Seller's actual knowledge, there are no tanks or other facilities
on, under, or at the Property  which contain materials which, if known to be
present in soils or groundwater, would require cleanup, removal or some other
remedial action.

 

(d)               Environmental Indemnity and Hold Harmless.  Seller does hereby
indemnify, defend and hold Purchaser harmless from and against all claims,
expenses (including reasonable attorneys' fees), losses and liabilities arising
from any cleanup costs and related expenses incurred as a result of any cleanup
of any existing environmental condition, which is the result of a violation of
any Environmental Law.

 

6.                  Investment Intent. 

 

(a)                Seller is acquiring the Shares for investment purposes only
for its own account and not with a view to the resale or distribution of any
part thereof under the Securities Act of 1933, as amended (the "Securities Act")
, or any applicable state securities laws. 

 

(b)               Seller understands that the Shares have not been registered
under the Securities Act, in reliance on exemptions thereunder for transactions
not involving any public offering, that the Shares have not been approved or
disapproved by the Securities and Exchange Commission (the "SEC") or by any
other federal or state agency. 

 

(c)                Seller has had an opportunity to ask questions of and receive
answers from officers of the Purchaser, or a person or persons acting on its
behalf, concerning the terms and conditions of this investment, and all such
questions have been answered to the full satisfaction of the Seller.

 

(d)               Seller has such substantial knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment. 

 

7.                  Seller Documents.  Seller agrees to make available to
Purchaser, copies of whatever contracts, reports, studies, and other documents
related to the Property as may be contained in Seller's files.

 

8.                  Prorations and Adjustments.  At Closing, the following
adjustments and prorations shall be computed as of the Closing, and the Purchase
Price of this Agreement shall be adjusted to reflect such prorations. 

 

(a)                All items of revenue, cost and expense of the Property with
respect to the period prior to the Closing Date shall be for the account of
Seller.

 

(b)               Except as otherwise provided herein, all items of revenue,
cost and expense of the Property with respect to the Closing Date and thereafter
shall be for the account of the Purchaser. 

 

All prorations shall be on an accrual basis in accordance with generally
accepted accounting principles, consistently applied, and based on the actual
number of days in each month. 

 

9.                  Closing.  The consummation and final purchase and sale of
the Property ("Closing") shall take place not later than April 10, 2009 (the
"Closing Deadline").  If the Closing does not occur before or on the Closing
Deadline, the Purchaser may, at its sole election, (i) terminate this Agreement,
or (ii) extending the Closing Deadline for an additional sixty (60) days.  The
Closing shall take place at the offices of Stites & Harbison, PLLC or at such
other location mutually agreed upon by Purchaser and Seller.  At Closing, Seller
shall pay (i) any deed transfer taxes, and (ii) any and all prorations or
adjustments required by this Agreement in favor of Purchaser or, if not
specified herein, according to local custom.  At Closing, Purchaser shall pay
(i) all fees in connection with the recording of the Deed and all title charges
and expenses relating to the title insurance and survey obtained by Purchaser,
and (ii) any and all prorations or adjustments required by this Agreement in
favor of Seller or, if not specified herein, according to local custom.

 

10.              Items to be Delivered at Closing by Seller.  At Closing, Seller
shall execute and deliver or cause to be delivered to Purchaser each of the
following items:

 

(a)                The Deed satisfying the requirements of Section 3 hereof;

 

(b)               An affidavit required by Section 1445 of the Internal Revenue
Code of 1986, as amended, representing and warranting that Seller is not a
"Foreign Person" and that Seller is not subject to the Foreign Investment in
Real Property Tax Act;

 

(c)                A vendor's affidavit which shall be in form and content
reasonably acceptable to Purchaser and Title Company, covenanting and
representing that: (i) no outstanding mechanic's lien rights exist, and (ii) the
Property is not subject to encumbrances or rights to possession other than the
Permitted Exceptions; and

 

(d)               Any other document reasonably required to effectuate the
transactions contemplated by this Agreement, including a closing statement.

 

11.              Items to be Delivered at Closing by Purchaser.  At Closing,
Purchaser shall execute and deliver or cause to be delivered to Seller, each of
the following items:

 

(a)                The consideration certificate for the Deed;

 

(b)               Any other document reasonably required to effectuate the
transactions contemplated by this Agreement, including a closing statement; and

 

(c)                The Shares.

 

12.              Possession.  Possession of the Property shall be delivered to
Purchaser on the date of Closing.

 

13.              Real Estate Commission.  Each party represents to the other
that no broker, real estate agent or consultant acting on behalf of Purchaser or
Seller is entitled to a commission for bringing about this transaction, and each
indemnifies the other for claims made by brokers with reference thereto.

 

14.              Risk of Loss or Condemnation Prior to Closing.  The risk of
condemnation and the risk of loss, damage or destruction of or to the Property
by fire, casualty or otherwise shall be upon Seller until Closing.  If any part
of the Property shall have been condemned, or if any notice or an indication of
condemnation shall be given at any time after the date hereof and prior to the
Closing, or if any part of the improvements shall be damaged or destroyed in
whole or in part after the date hereof and prior to the Closing, then Seller
shall immediately give written notice to Purchaser specifying the same, and
Purchaser may, at its sole election: (i) terminate this Agreement, or (ii)
proceed with the Closing and deduct from the Purchase Price the amount that
Purchaser reasonably determines is necessary to restore, repair, or rebuild the
improvements on the Property, and/or accept an assignment from Seller as to
Seller's right to repurchase any excess property acquired by the condemning
authority.

 

15.              Default and Remedies.  In the event of any default hereunder,
the parties shall have the following remedies:

 

(a)                If Purchaser fails to perform its obligations under this
Agreement, Seller shall be entitled to terminate this Agreement and pursue all
remedies at law or equity.

 

(b)               If Seller fails to perform or if any of Seller's
representations and warranties shall be untrue in any material respect (whether
when made or at any time up to or including the date of Closing), Purchaser
shall be entitled to specific performance or shall be entitled to terminate this
Agreement and pursue all other remedies at law or equity, including recovery of
all documented costs and expenses incurred by Purchaser in connection with its
due diligence, including attorney and engineering fees and fees for any
environmental assessment and related testing.

 

16.              Time of the Essence.  Time periods specified in this Agreement
shall expire at midnight on the date stated unless the parties agree in writing
to a different date and/or time. Time is of the essence as to the provisions of
this Agreement.

 

17.              Agreement Binding.  This Agreement shall be binding and inure
to the benefit of the successors and assigns of the parties hereto.

 

18.              Notices.  All notices and other communications required or
permitted to be given or delivered hereunder shall be in writing and shall be
delivered personally, sent by overnight courier, or by certified mail, postage
prepaid and return receipt requested, directed to the party intended at the
address set forth below, or at such other address as may be designated by such
party by notice given to the other party in the manner described above, and
shall be effective upon receipt or upon a party's refusal to accept receipt:

 

 

                                    Seller:

 

                                    Luca Investments, LLC

                                    3409 Campground Road

                                    Louisville, KY  40211

                                    Phone:  502-727-5564            

                                    Fax:     502-776-0851            

                                    Attn:  Steven D. Jones

 

                                    With a copy to:

 

Metzger & Associates

2321 Lime Kiln Lane, Unit B

Louisville, KY 40222

Phone: 502-326-8543

Fax:     502-326-8545

Attn:  Gregory S. Metzger

 

                                    Purchaser:

 

                                    Industrial Services of America, Inc.

                                    7100 Grade Lane

                                    Louisville, KY  40213

                                    Phone: 502-368-1661 

                                    Fax:     502-515-1700 

                                    Attn:  Chief Financial Officer

 

                                    With a copy to:

 

                                    Stites & Harbison, PLLC

                                    400 West Market Street, Suite 1800

                                    Louisville, KY  40202-3352

                                    Phone: 502-587-3400

                                    Fax: 502-587-6391

                                    Attn: Alex P. Herrington, Jr. (Mike)

 

19.              Entire Agreement; Modification.  This Agreement contains all of
the agreements between the parties and may be modified only in writing.  This
Section, however, is not intended to affect or mitigate in any manner the
conditions and contingencies relative to the APA.

 

20.              Covenants and Representations of Seller.  Seller covenants,
represents and warrants to Purchaser that:

 

(a)                Seller is a limited liability company duly organized and
validly existing in and under the laws of the Commonwealth of Kentucky.

 

(b)               Seller has all requisite limited liability company power and
authority to enter into and perform this Agreement and to consummate the
transactions provided for herein.

 

(c)                All action required to be taken to duly and validly authorize
Seller's execution, delivery, and performance of this Agreement and the and the
consummation of the transactions provided for herein have been taken.

 

(d)               Seller has duly and validly executed this Agreement. This
Agreement is a valid and binding obligation of Seller and is enforceable against
Seller in accordance with its terms.

 

(e)                Seller warrants that it has no knowledge of any planned
improvements which may result in assessments and that no governmental or private
agency has served notice requiring repairs, alterations or corrections of any
existing conditions.  Public or municipal improvements which are not completed
as of the date of Closing but which will result in a lien or charge shall be
paid by Seller.

 

(f)                No approval by or any notice to or filing with any third
person is required in connection with the execution, delivery or performance by
Seller of this Agreement or the consummation by Seller of the transactions
provided for herein.

 

(g)         Seller does not constitute an affiliate of Purchaser for purposes of
applicable securities laws.

 

Seller indemnifies and holds Purchaser harmless from and against any and all
claims, expenses (including reasonable attorneys' fees), losses and liabilities
arising out of the breach of any of the foregoing representations or warranties
made by Seller.

 

21.              Representations of Purchaser.  Purchaser represents and
warrants to Seller that:

 

(a)                This Agreement is a valid and binding obligation of Purchaser
and is enforceable against Purchaser in accordance with its terms.

 

(b)               No approval by or any notice to or filing with any third
person is required in connection with the execution, delivery or performance by
Purchaser of this Agreement or the consummation by Purchaser of the transactions
provided for herein, except for any filings that may be required under the
Securities Exchange Act of 1934, as amended.

 

(c)                Purchaser is a corporation duly organized and validly
existing in and under the laws of the State of Florida.

 

(d)               Purchaser has all requisite corporate power and authority to
enter into and perform this Agreement and to consummate the transactions
provided for herein.

 

(e)                All action required to be taken to duly and validly authorize
Purchaser's execution, delivery, and performance of this Agreement and the and
the consummation of the transactions provided for herein have been taken,
including due authorization of the issuance of the Shares to Seller.

 

(f)                Purchaser has duly and validly executed this Agreement.

 

22.              Assignment.  Purchaser may, prior to Closing, assign
Purchaser's rights and obligations under this Agreement to an entity affiliated
with Purchaser upon written notice to Seller, provided that the original
Purchaser shall remain liable under this Agreement.

 

23.              Survival.  All of the covenants, warranties, representations,
commitments and agreements herein contained shall be deemed made as of the date
hereof and at Closing, and shall survive Closing and shall not be merged into
the Deed.

 

- Signature Page Follows -

 

--------------------------------------------------------------------------------

 

To indicate their understanding of and consent to the provisions hereof, the
parties have executed this Agreement on the date first above written.

 

 

"SELLER"

LUCA INVESTMENTS, LLC

 

 

 

 

By:

/s/ Steven D. Jones

 

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

"PURCHASER"

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

/s/ Brian G. Donaghy

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

EXHIBITS/SCHEDULES

 

Exhibit A -- Real Property Description

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Real Property Description

 

BEGINNING at the intersection of the northerly line of Camp Ground Road, as
established in instrument of record in Deed Book 1812 at Page 556, in the office
of the Jefferson County Clerk, with the easterly line of the Chicago, St. Louis
and New Orleans Railroad right-of-way recorded in Deed Book 1005 at Page 461, in
the office aforesaid; thence with the northerly line of Camp Ground Road and
with a curve to the right, the following courses and distances, as measured
along the chords of said curve; North 74 degrees 22 minutes East 80.37 feet,
North 76 degrees 18 minutes East 80 feet, and North 77 degrees 27 minutes East
80 feet to a pipe in the westerly line of I-264 as established in deed to the
Commonwealth of Kentucky, recorded in Deed Book 4179 at Page 58, in the office
aforesaid; thence with the westerly line of I-264, North 3 degrees 54 minutes
East 416 feet, and North 1 degree 09 minutes East 743.12 feet to the northerly
line of Tract 2 conveyed to Edward J. Huber by deed of record in Deed Book 900
at Page 430, in the office aforesaid; thence with said last mentioned line,
South 80 degrees 10 minutes West 6.23 feet to the northwesterly corner of said
last mentioned tract; thence with the westerly line of same, South 3 degrees 10
minutes West 481.80 feet to the northerly line of Tract 1 conveyed to Edward J.
Huber by deed of record in Deed Book 900 at Page 430, in the office aforesaid;
thence with said last mentioned line, North 86 degrees 15 minutes West 298.71
feet to the easterly line of the Chicago, St. Louis and New Orleans Railroad
right-of-way aforesaid; thence with the easterly line of said railroad, South 3
degrees 11 minutes West 341.71 feet; thence continuing with same and with a
curve to the left, the following courses and distances, as measured along the
chords of said curve; South 1 degree 55 minutes West 100 feet, South 1 degree 54
minutes East 100 feet, South 11 degrees 11 minutes East 80 feet, South 19
degrees 43 minutes East 80 feet and South 27 degrees 41 minutes East 65.77 feet,
to the point of beginning.

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------